TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 28, 2015



                                    NO. 03-14-00401-CR


                             Johnny Flores Navarro, Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM 51ST DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.